NUMBER 13-17-00525-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ARTURO LUNA JR.,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
            Before Justices Contreras, Longoria, and Hinojosa
                            Order Per Curiam

      This cause is currently before the Court on appellant's second unopposed motion

for extension of time to file the brief. The reporter’s record was filed on February 15,

2018, and appellant’s brief was originally due to be filed thirty days thereafter. See Tex.

R. App. P. 38.6(a). This Court has previously granted appellant one extension of time
totaling 90 days to file the brief, and appellant now seeks an additional 60 days, until

August 20, 2018, to file the brief.

       The Court GRANTS appellant’s second unopposed motion for extension to file the

brief and ORDERS the Honorable O. Rene Flores to file the brief on or before August 20,

2018. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.     No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).



                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of June, 2018.




                                            2